Citation Nr: 1816720	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD), to include herniated disc and severe arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1982 to April 1986. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for DDD, to include herniated disc and severe arthritis.

The Veteran claims that he suffers from a back condition as a result of his demanding and strenuous duties while serving in the military with an MOS as a track vehicle repairer.  Specifically, the Veteran claims that he had to lift heavy mechanical parts for vehicles to be repaired and he suffered from back pain as a result.  After his back pain started to get better, he claims that he was struck by an intoxicated motorist while in service, which caused his back pain to reappear.  The Veteran claims he has had back pain since service and his symptoms have never gone away.

The Veteran was provided with a VA examination to determine the nature and etiology of his claimed back condition in October 2012.  The VA examiner opined that the Veteran's back condition was less likely than not incurred in or caused by his service.  The examiner noted that he found two evaluations for back complaints while in service.  One was in 1984 where he complained of stiffness and pain in the AM and was diagnosed with work-related muscle strain.  The second incident was in January 1986, three days after a motor vehicle accident where the Veteran complained of low back pain.  The Veteran was seen one week later for a follow up, and then no more complaints or evaluations were found.  The examiner noted that no separation physical evaluation was performed, as the Veteran declined the exam according to papers in the chart from 1986.  He concluded that it is less likely than not that these two widely separated instances of muscular strain injuries could be the cause of the currently diagnosed lumbar disc disorders 20 plus years later.

Although the VA examiner noted two incidents of back pain while in service, the Veteran's service treatment records show that he was evaluated for low back pain on five separate occasions.  See service treatment records from August 9, 1984; October 4, 1984; October 10, 1984; January 8, 1986; and January 15, 1986.  VA treatment records show that the Veteran reported similar symptoms and was diagnosed with lumbosacral strain in June 1987, approximately one year after separation from service.  The October 2012 VA examiner noted that the Veteran's currently diagnosed lumbar disc disorder 20 years after service is less likely than not related to his two instances in service, but VA treatment records show that the Veteran reported low back pain in June 1987, July 1987, January 1988, February 2008, June 1995, and April 2003.

As the above-mentioned service treatment records and post-service VA treatment records were not mentioned by the October 2012 VA examiner and because the examiner based his negative nexus opinion on only two instances of back pain in service and a 20 year gap from such complaints to the Veteran's current back condition, the Board finds that an addendum medical opinion is required regarding the Veteran's claim.  Additionally, in November 2012, the Veteran submitted an article regarding the spine which included the causes and symptoms of low back pain, DDD, and herniated discs.  Causes included repeated strains or injuries to the same back area as well as trauma.  As such, the addendum opinion must consider the article submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion to the October 2012 VA examination report to assess the nature and etiology of the Veteran's DDD, to include herniated disc and severe arthritis.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

The examiner should address the following regarding the Veteran's back condition:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's DDD, to include herniated disc and severe arthritis, is related to his military service?

In formulating an opinion, the examiner should consider and discuss the following:

(a) The Veteran's service treatment records from August 9, 1984; October 4, 1984; October 10, 1984; January 8, 1986; and January 15, 1986 showing complaints of low back pain.

(b) The Veteran's post-service VA treatment records going back to June 1987 showing complaints of back pain, with assessments of lumbosacral strain in June 1987, low back pain with possible radiculopathy in January 1988, and lumbar radiculopathy in June 1995.

(c) The article submitted by the Veteran in November 2012 showing the causes of low back pain, DDD, and herniated discs.
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

